      Case: 1:20-cv-01608-TMP Doc #: 17 Filed: 08/17/21 1 of 19. PageID #: 1140




                        IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


    MICHELLE CHARVAT,                                 )     Case No. 1:20-cv-1608
                                                      )
         Plaintiff,                                   )
                                                      )     MAGISTRATE JUDGE
         v.                                           )     THOMAS M. PARKER
                                                      )
    COMMISSIONER OF                                   )
    SOCIAL SECURITY,                                  )     MEMORANDUM OPINION
                                                      )     AND ORDER
         Defendant.                                   )

        Plaintiff, Michelle Charvat, seeks judicial review of the final decision of the

Commissioner of Social Security, denying her application for disability insurance benefits

(“DIB”) under Title II of the Social Security Act. 1 Because the Administrative Law Judge

(“ALJ”) applied proper legal standards and reached a decision supported by substantial evidence,

the Commissioner’s final decision denying Charvat’s application for DIB must be AFFIRMED.

I.      Procedural History

        Charvat applied for DIB on September 12, 2017. (Tr. 167-73). 2 She said that she

became disabled on December 20, 2015, due to: “1. Panic disorder; 2. Major depression;

3. Inability to concentrate; 4. Chiari malformation; 5. Anorexia; [and] 6. Basal vagal syncope.”

(Tr. 191). The Social Security Administration denied Charvat’s application initially and upon

reconsideration. (Tr. 67-103). Charvat requested an administrative hearing. (Tr. 113-14).



1
  This matter is before the court pursuant to 42 U.S.C. § 405(g), and the parties consented to magistrate
judge jurisdiction under 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73. ECF Doc. 14.
2
  The administrative transcript appears on ECF Doc. 13.
      Case: 1:20-cv-01608-TMP Doc #: 17 Filed: 08/17/21 2 of 19. PageID #: 1141




        ALJ Susan Giuffre heard Charvat’s case on March 5, 2019 and denied the claim in a May

3, 2019 decision. (Tr. 15-66). In doing so, the ALJ determined that Charvat had the residual

functional capacity (“RFC”) to perform light work, except that:

        she can never climb ladders, ropes or scaffolds; frequently climb ramps and stairs,
        balance, stoop, kneel and crouch; occasionally crawl; must avoid all exposure to
        hazards such as industrial machinery and unprotected heights; she is able to
        understand instructions, but the capacity to remember only simple task
        instructions; able to carry out simple and repetitive instructions and maintain an
        ordinary routine without special supervision in a setting without frequent changes,
        strict production quotas or fast pace; able to relate to co-workers and supervisors
        adequately on a superficial basis in a work environment that does not involve
        working with the general public and able to adapt to a setting in which duties are
        routine and predictable.

(Tr. 23). Based on vocational expert (“VE”) testimony that an individual with her age,

experience, and RFC could work in such representative occupations as non-postal mail clerk,

garment sorter, and night cleaner, the ALJ determined that Charvat wasn’t disabled because she

could perform a significant number of jobs in the national economy. (Tr. 27). On June 3, 2020,

the Appeals Council denied further review, rendering the ALJ’s decision the final decision of the

Commissioner. (Tr. 1-7). And, on July 21, 2020, Charvat filed a complaint to obtain judicial

review. ECF Doc. 1.

II.     Evidence

        A.     Personal, Educational, and Vocational Evidence

        Charvat was born on December 31, 1987, and she was 27 years old on the alleged onset

date. (Tr. 167). She had a college education (Bachelor of Psychology), and she’d completed a

few master’s level classes. (Tr. 37, 192). She had prior work experience as a bank teller,

mortgage clerk, and abstracter, but the ALJ determined that she was no longer able to perform

that kind of work. (Tr. 26).




                                                2
    Case: 1:20-cv-01608-TMP Doc #: 17 Filed: 08/17/21 3 of 19. PageID #: 1142




       B.      Objective Medical Treatment Records

       On February 10, 2015, Darryl Willet, MD, examined Charvat after she reported

dizziness. (Tr. 262). Dr. Willet determined that Charvat had vasodepressor syndrome and

offered a Celexa, but she wanted to try increasing her electrolyte intake instead because she’d

had trouble with antidepressants in the past. (Tr. 262).

       On March 10, 2015, Charvat saw Amanda Maynard, DO, for a follow-up related to a

March 1, 2015 car accident. (Tr. 383). Dr. Maynard noted that Charvat still had some soreness

from her accident, but she had overall improved. (Tr. 383). At her initial visit and follow-ups in

2016, Charvat reported unintentional weight loss, panic attacks, difficulty concentrating, sleep

loss, migraine headaches, muscle spasms, neck pain, stress, anxiety, and agitation. (Tr. 358-59,

362-63, 383-84, 563-64). On July 1, 2015, Dr. Maynard noted that Charvat had surgery to repair

her Chiari malformation; she “had recovered nicely;” she was cleared “to return to normal

activities” after four weeks; and she was cleared to return to work in six weeks. (Tr. 380). On

February 17, 2016, Dr. Maynard noted that Charvat was “doing well” with regard to her anxiety,

she’d stopped going to physical therapy due to pain, and her neurologist was going to give her

Botox injections for her headaches and neck spasms. (Tr 362). On August 24, 2016, Charvat

told Dr. Maynard that her headache pain was mild, and NSAIDs, Botox and trigger injections,

and antidepressants gave her moderate relief. (Tr. 563). Throughout her treatment,

examinations showed that Charvat was pleasant, alert, oriented, and in no acute distress. (Tr.

359, 363, 384, 564). She had normal range of motion, normal musculoskeletal function,

depressed mood/affect, cooperative behavior, normal cognition, intact cranial nerves, intact

cognitive function, good insight/judgment, and logical thought process. (Tr. 359-60, 364, 384,




                                                 3
    Case: 1:20-cv-01608-TMP Doc #: 17 Filed: 08/17/21 4 of 19. PageID #: 1143




564). On August 24, 2016, examination also showed that Charvat had normal mood and affect,

and her panic disorder was “stable” with therapy. (Tr. 564-65).

       A few months earlier, on March 18, 2015, Charvat told Jason Schnetzler, MD, that she’d

had ongoing neck and muscle spasms since her car accident, back and neck pain, and numbness

in her in her occipital scalp and arms. (Tr. 405). She said she was prescribed Flexeril but denied

taking any other medication for pain. (Tr. 405). Examination showed that she was well

nourished, well developed, alert, oriented, and in no acute distress. (Tr. 406). She had a full

range of motion in all extremities, subjective paresthesias in her hands, mild tenderness in her

cervical spine and left trapezius muscle, and normal mood/affect. (Tr. 406). An MRI showed a

Chiari one malformation and no evidence of spinal canal or foraminal stenosis, disc herniation,

or acute trauma. (Tr. 407, 577).

       On March 22, 2015, Charvat told Kelly Bitter, DO, that she had anxiety, fear, blurred

vision, vomiting, and throat swelling after her ex-boyfriend punched her in the face, hit her in the

rips, and held her down by her wrists. (Tr. 423-24). Examination showed that she was alert and

oriented; could obey simple commands; and had appropriate behavior, normal spontaneous

movement, ability to move all extremities, unrestricted range of motion, normal ambulation, and

normal muscle tone/strength. (Tr. 424-25). She had pain in her shoulders, collar area, chest,

ribs, and neck. (Tr. 425).

       On April 2, 2015, an MRI showed hyperintense foci in the white matter of the bilateral

frontal lobes, which could have represented moderate chronic microvascular ischemia and

vasculopathy related to complex migraine headaches. (Tr. 576).

       On June 16, 2015, Charvat went to the emergency department for intermittent chest pain

and a sense of impending doom. (Tr. 442). Charvat told Brian Weeks, DO, that she’d had



                                                 4
    Case: 1:20-cv-01608-TMP Doc #: 17 Filed: 08/17/21 5 of 19. PageID #: 1144




increasing anxiety and panic attacks after her Chiari malformation correction surgery, and her

Xanax didn’t help. (Tr. 442). She said she had panic attacks when she was alone or at night, and

she said she felt like she was confused and in “wonderland.” (Tr. 444). On examination,

Charvat was alert and oriented. (Tr. 443, 445). She had appropriate behavior, normal

cardiopulmonary function, normal spontaneous movement, the ability to obey simple commands,

normal ambulation, unrestricted range of motion, no muscle weakness, and normal mood/affect.

(Tr. 443, 445, 448).

       On February 8, 2016, Charvat saw Martin Taylor, DO, PhD, for a consultation and

second opinion assessing her headaches. (Tr. 574). Dr. Taylor noted that Charvat’s May 2015

Chiari malformation surgery had eliminated her feelings of shocking and tingling in her chest

and body, but she still had pain, balance problems, and visual changes. (Tr. 574). Charvat also

reported anxiety, depression, and sleeping difficulty. (Tr. 574). Trazodone didn’t help,

Zonegran caused fatigue, and Sumatriptan and hydrocodone gave her temporary relief (but

caused paranoia). (Tr. 574). On examination, Charvat was well-appearing, alert, and oriented.

(Tr. 574). She had increased range of motion on all planes in the spine and normal pulses. (Tr.

575). She had full visual fields, normal muscle tone and strength, normal language and

cognition, normal coordination, and normal gait. (Tr. 575). On April 4, 2016, Dr. Taylor gave

Charvat Botox injections for her migraines and muscle spasms. (Tr. 572). On May 12, 2016,

Charvat told Dr. Taylor that the injections gave her 50% relief from headaches and pain, but she

had jaw fatigue, panic attacks, and chest pain. (Tr. 570). On July 25, 2016, Charvat told Dr.

Taylor that her injections relieved her head pain, but she still had spasms and tightness in her

neck and shoulders, fatigue, and dizziness. (Tr. 566, 568). Dr. Taylor noted on examination that

Charvat appeared well, had intact cranial nerves, and had normal mental activity. (Tr. 566).



                                                 5
    Case: 1:20-cv-01608-TMP Doc #: 17 Filed: 08/17/21 6 of 19. PageID #: 1145




       On June 15, 2016, Charvat went to the emergency department after crashing into a

telephone pole. (Tr. 512, 515). Charvat said that she had pain on the left side of her head, neck,

and jaw, and she’d “lost an hour of time.” (Tr. 512, 515). Examination showed that she was

alert, oriented, well-developed, and well-nourished. (Tr. 519). She had tenderness in the left

side of her head and midline cervical spine, but she had normal range of motion and reflexes.

(Tr. 519). She had normal mood, affect, and judgment. (Tr. 519).

       On July 14, 2016, Charvat saw Tejal Patel, DO, to establish care. (Tr. 616). Dr. Patel

noted Charvat’s history of surgery and car accidents, and Charvat told her that she’d had new

onset of left leg numbness. (Tr. 616). Charvat also said that she’d stopped seeing her therapist

in April and new ones hadn’t worked out well. (Tr. 617). On August 17, 2016, Charvat told

Dr. Patel that she had increased anxiety and dizziness, and her medication made her feel groggy

or like a zombie. (Tr. 627). On October 6, 2016, Dr. Patel noted that an MRI had shown a

pituitary cyst and Charvat reported feeling cold/numb in her legs, hands, and wrists. (Tr. 618).

Examinations in July, August, September, and October 2016 showed that she was alert, oriented,

well-developed, and well-nourished. (Tr. 617, 628, 632, 639). She had anxious mood, but

normal speech, behavior, thought content, cognition, and memory. (Tr. 617, 628, 632, 639).

       On February 22, March 6, and June 20, 2017, Charvat told Kari Honeycutt, NP, that she

had headaches, impaired memory, muscle spasms, and moderate neck pain radiating through her

shoulders and arms. (Tr. 665, 765). Charvat also reported “moderate” anxiety, difficulty

concentrating, fatigue, and panic attacks, and she said that her anorexia was resolved. (Tr. 665).

Examinations showed that she was alert, cooperative, oriented, well-nourished, well-developed,

and in no acute distress. (Tr. 666, 767, 733). She had appropriate affect, normal speech, normal




                                                6
    Case: 1:20-cv-01608-TMP Doc #: 17 Filed: 08/17/21 7 of 19. PageID #: 1146




senses, full range of motion in the neck, normal muscle bulk/tone, 5/5 strength in all muscles,

normal coordination, and tenderness in her left arm and leg. (Tr. 668, 768, 733-34).

        On March 27, 2017, Charvat told Marjorie Cecil, APRN, that she had anxiety, panic

attacks, rare crying spells, self-isolation, and mild symptoms of worthlessness/hopelessness. (Tr.

678). Charvat said her sleep was bad and her moods fluctuated between feeling good/positive

and irritable. (Tr. 678). On April 26, 2017, Charvat said that her trazadone made her feel too

sedated, but her Lamictal helped her anxiety, she felt like her depression was “ok,” and she was

doing things to stay active. (Tr. 713). On examination, Charvat was well-developed, well-

nourished, alert, and in no distress. (Tr. 680, 713). She had normal coordination, normal gait,

cooperative and appropriate behavior, normal speech, goal directed and linear thought process,

normal thought content, intact memory, and fair judgment/insight. (Tr. 681, 715).

        On June 21, 2017, Charvat told Ingrid Minor, PA, that she felt well and had no

complaints. (Tr. 736). Examination showed she was alert, oriented, and cooperative. (Tr. 737).

        On September 26, 2017, Charvat told Shannon Wilkins, PA-C, that none of her

medications for anxiety/depression had helped, she felt like she might pass out when she bent

over, she had arthritis, and she had severe osteoporosis. (Tr. 742-43). Examination in

September and October 2017 showed full orientation, well-developed and well-nourished

constitution, normal mood and affect, normal behavior, normal reflexes, and alertness. (Tr. 743,

748).

        On December 12, 2017, Charvat saw Mindy Schuller, CNP, for pain management. (Tr.

771). Charvat said that she’d had chronic pain and osteoporosis with bone fractures since she

was 13. (Tr. 772). On examination, Charvat was oriented, well-developed, well-nourished,




                                                7
    Case: 1:20-cv-01608-TMP Doc #: 17 Filed: 08/17/21 8 of 19. PageID #: 1147




alert, and in no distress. (Tr. 772-73). She had normal range of motion in all areas, and her gait

was normal. (Tr. 772-73).

       On March 5, 2018, Charvat saw Joseph Hannah, MD, for her headaches. (Tr. 841).

Charvat rated her pain as 4 on a 10-point scale. (Tr. 844). Examination showed that she was

alert and oriented. (Tr. 844). She had 5/5 motor function, normal gait, and normal coordination.

(Tr. 844).

       On April 18, 2018, Charvat told Lahndan Onger, MD, that she had frequent migraines

and level 3/10 pain in her shoulders, neck, and bilateral hips. (Tr. 866). She denied depression.

(Tr. 866). Examination showed full orientation and a well-developed and well-nourished

constitution. (Tr. 868). She also had normal motor function, mood, memory, affect, and

judgment. (Tr. 869).

       On May 17, 2018, Charvat told Kornelia Solymos, MD, that Lyrica didn’t help her pain

and she had difficulty sleeping. (Tr. 946-47). On June 28, 2018, Charvat reported feeling dizzy,

confused, and anxious. (Tr. 975). On August 2, 2018, Charvat said that her legs occasionally

tingle, yoga and stretching bothered her, and she’d fallen off her bicycle. (Tr. 997). On October

17, 2018, Charvat said that she felt like a “switch was flipped,” and she was doing better with her

pain and therapy. (Tr. 1030). She said that she was able to “do[] more squats.” (Tr. 1030).

Examinations showed that she was well-developed and well nourished. (Tr. 949, 978, 1033).

She had normal range of motion, mood, memory, affect, and judgment. (Tr. 949, 978, 1033).

       On June 8, 2018, Katherine DiSano, MD, noted that Charvat was well-developed, alert,

and in no distress. (Tr. 957) She had appropriate mood and affect. (Tr. 957). And she was able

to follow all commends with no gross deficits. (Tr. 957).




                                                 8
    Case: 1:20-cv-01608-TMP Doc #: 17 Filed: 08/17/21 9 of 19. PageID #: 1148




       On June 27, 2018, Brendan Astley, MD, gave Charvat Botox injections for her migraines.

(Tr. 969). Dr. Astley noted that Charvat was alert, in no distress, and cooperative. (Tr. 969).

On September 17, 2018, Charvat said that her pain was not controlled, and her medication was

switched from Lyrica to Topamax. (Tr. 1015-17). On September 19, 2018, Dr. Astley noted that

Charvat’s headaches were “well controlled” on Topamax. (Tr. 1023).

       C.      Physical Therapy Records

       From April 18 through May 2018, Charvat saw Jennifer Benedetti, PT, for physical

therapy. (Tr. 880-84, 889-91, 911-13, 918-20, 938-41). At her initial visit, Charvat said that her

pain ranged from 0/10 in the morning to an average of 5/10. (Tr. 882). On April 25 and 28,

2018, Charvat reported a decrease in symptoms and improving strength. (Tr. 891, 913). On

May 2, 2018, Benedetti noted that Charvat had displayed good understanding and technique

when performing exercises. (Tr. 920). On May 30, 2018, Benedetti noted that Charvat had

improved her symptoms , but her anxiety was giving her a “fight or flight” response when active

and contributed to muscle tension. (Tr. 940). Her physical therapy was discontinued, and

Benedetti told her to continue with an independent home exercise program. (Tr. 940).

       D.      Mental Health Therapy Records

       From July 29 through November 17, 2016, Charvat saw Diane Latimer, PsyD, for mental

health counseling. (Tr. 581-612). At her initial evaluation, Dr. Latimer diagnosed Charvat with

PTSD, major depression, generalized anxiety, and ADHD. (Tr. 611-12). Although Dr. Latimer

helped Charvat process her feelings and memories, she consistently noted that there was no

change in Charvat’s depression, anxiety, fear, and anger. (Tr. 581-610).

       On March 29, 2017, Charvat told Donna Mahan, LPCC, that she had difficulty making

decisions for fear of making the wrong one, had four panic attacks every day, no longer felt able



                                                 9
    Case: 1:20-cv-01608-TMP Doc #: 17 Filed: 08/17/21 10 of 19. PageID #: 1149




to drive, was afraid to go outside by herself, and had palpitations, tunnel visions, and feelings of

doom when she went grocery shopping with her sister. (Tr. 703). Examination showed anxious

mood and affect, and she had normal thought processes. (Tr. 704). On May 2, 2017, Charvat

told Mahan that she felt overwhelmed and that she couldn’t be responsible or “do this adult

stuff.” (Tr. 725). Examination showed cooperative attitude, normal speech, goal directed

thought processes, normal thought content, and anxious mood/affect. (Tr. 726).

       On January 12, 2018, Charvat told Sean Delmore, LISW, that she had panic, depression,

diminished interest, sleep difficulties, fatigue, lack of concentration, and feelings of

worthlessness. (Tr. 797). She said she had difficulty with memory and sustaining attention. (Tr.

799). Examination showed full orientation, sustained concentration, cooperative and calm

behavior, congruent affect, normal speech, logical and organized thought process, congruent

thought content, and normal cognition. (Tr. 801-02).

       On May 3, 2018, Sarah Benuska, PhD, noted an “[o]verall decrease in anxiety and

improve[d] well-being.” (Tr. 931). Charvat reported exercise, walking, and calling her

mom/sister as coping techniques. (Tr. 931). Examination showed cooperative and anxious

behavior, full orientation, normal speech, logical and organized thought process, tight

association, no abnormal thoughts, good judgment and insight, normal recent and remote

memory, distractable attention and concentration, and full affect. (Tr. 932). On July 3, 2018,

Benuska noted that Charvat had sustained attention and concentration. (Tr. 986).

       E.      Opinion Evidence

               1.      Treating Therapist – Diane Latimer, PsyD

       In a questionnaire, Dr. Latimer stated that Charvat had poor concentration, was easily

overwhelmed, and was easily confused. (Tr. 578). Dr. Latimer stated that Charvat was easily



                                                  10
    Case: 1:20-cv-01608-TMP Doc #: 17 Filed: 08/17/21 11 of 19. PageID #: 1150




fatigued to the point that she could not perform normal daily activities, and she lacked

motivation for work, socializing, and taking care of herself. (Tr. 578). Dr. Latimer stated that

“her current situation is unknown.” (Tr. 579).

                2.      Social Worker – Mark Kaplafka, PCC-S

        On December 8, 2017, Mark Kaplafka, PCC-S, opined that Charvat’s depression and

anxiety caused her to have a high need for rest, low stress tolerance, and difficulty in social

situations. (Tr. 763). She struggled with food preparation, completing household chores,

shopping, and driving due to her anxiety and low motivation. (Tr. 764). She bathed twice a

week, wore the same clothes for several days in a row, and paid bills late. (Tr. 764). But she

was compliant with weekly appointments. (Tr. 764).

                3.      State Agency Consultants

        In December 2017 and April 2018, Lynne Torello, MD and Yeshwanth Bekal, MD,

respectively, and David Dietz, PhD, and Aracelis Rivera, PsyD, respectively, reviewed the

record evidence and opined that Charvat could perform a reduced range of light work. (Tr. 78-

82, 96-100. The state agency consultants opined that Charvat could never climb ladders, ropes, or

scaffolds; could only frequently climb ramps and stairs, balance, stoop, kneel, and crouch; and could

occasionally crawl. (Tr. 78-82, 96-100). She needed to avoid exposure to all hazards such as

industrial machinery and unprotected heights. (Tr. 78-82, 96-100). She could understand,

remember, and carry out simple and repetitive instructions; maintain an ordinary routine without

special supervision in a setting without frequent changes, strict production quotas, or fast pace; relate

to coworkers and supervisors adequately on a superficial basis in a work environment that did not

involve working with the general public; and adapt to a setting in which duties are routine and

predictable. (Tr. 78-82, 96-100).



                                                   11
   Case: 1:20-cv-01608-TMP Doc #: 17 Filed: 08/17/21 12 of 19. PageID #: 1151




       F.      Relevant Testimony

       At the ALJ hearing, Charvat testified that she had difficulty working due to migraine

headaches and pain in her head, neck, back, hips, and joints. (Tr. 46, 49). Charvat said that she

needed to take walking breaks every hour when she worked, and she would miss work a couple

times a week. (Tr. 49). She had problems standing for more than a few minutes. (Tr. 56). She

had a migraine about four days per week in the afternoon, during which she had to lie down in a

dark room until she recovered. (Tr. 47-50). Charvat also had depression and anxiety, and she’d

have panic attacks when driving to work. (Tr. 42-43, 49). It took her an hour to calm down after

panic attacks. (Tr. 42-43). Her pain and anxiety medication made her feel fatigued and

unmotivated, and she had difficulty concentrating and completing work “at a high level.” (Tr.

44, 49, 53). She used a TENS unit, heating pad, and medication for her pain. (Tr. 47). She tried

physical therapy, acupuncture, chiropractic therapy, massage therapy, and pain management.

(Tr. 52). And she complied with all her treatments. (Tr. 53).

       Charvat also testified that she lived by herself and was mostly able to take care of herself

(including laundry). (Tr. 40, 47). She said that her sister came over once a week and took her to

the grocery store because she had anxiety about shopping alone, although she sometimes went

alone. (Tr. 40). She sometimes drove around town, but rarely drove on the freeway because it

made her panic. (Tr. 41). She went to the gym across the street from her apartment a couple

times a week to do strength-building exercises, so that her osteoporosis wouldn’t get worse. (Tr.

44). But exercising made her pain worse. (Tr. 46).

       James Primm, a vocational expert (“VE”) testified that someone with Charvat’s RFC (as

posited by the ALJ) could work in such representative occupations as a non-postal mail clerk,

garment sorter, or night cleaner. (Tr. 61). On further questioning by Charvat’s counsel, the VE



                                                12
       Case: 1:20-cv-01608-TMP Doc #: 17 Filed: 08/17/21 13 of 19. PageID #: 1152




said that an individual whose pain or panic attacks caused lapses of concentration exceeding 20

percent of the workday would be unable to work. (Tr. 62-63). And unscheduled absences

greater than one day per month would preclude competitive employment. (Tr. 63).

III.      Law & Analysis

          A.     Standard of Review

          The court reviews the Commissioner’s final decision to determine whether it was

supported by substantial evidence and whether proper legal standards were applied. 42 U.S.C.

§ 405(g); Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007). Under this

standard, the court cannot decide the facts anew, evaluate credibility, or re-weigh the evidence.

Jones v. Comm’r of Soc. Sec., 336 F.3d 469, 476 (6th Cir. 2003). And, even if a preponderance

of the evidence supports the claimant’s position, the Commissioner’s decision still cannot be

overturned “‘so long as substantial evidence also supports the conclusion reached by the ALJ.’”

O’Brien v. Comm’r of Soc. Sec., 819 F. App’x 409, 416 (6th Cir. 2020) (quoting Jones, 336 F.3d

at 477); see also Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (Substantial evidence “means

– and means only – ‘such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.’”). But, even if substantial evidence supported the ALJ’s decision, the

court will not uphold that decision when the Commissioner failed to apply proper legal

standards, unless the legal error was harmless. Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 746

(6th Cir. 2006) (“[A] decision . . . will not be upheld [when] the SSA fails to follow its own

regulations and [when] that error prejudices a claimant on the merits or deprives the claimant of

a substantial right.”). And the court will not uphold a decision when the Commissioner’s

reasoning does “not build an accurate and logical bridge between the evidence and the result.”

Fleischer v. Astrue, 774 F. Supp. 2d 875, 877 (N.D. Ohio 2011) (quoting Sarchet v. Charter, 78



                                                13
   Case: 1:20-cv-01608-TMP Doc #: 17 Filed: 08/17/21 14 of 19. PageID #: 1153




F.3d 305, 307 (7th Cir. 1996)); accord Shrader v. Astrue, No. 11-13000, 2012 U.S. Dist. LEXIS

157595 (E.D. Mich. Nov. 1, 2012) (“If relevant evidence is not mentioned, the court cannot

determine if it was discounted or merely overlooked.”).

       B.      Step Four: Subjective Symptom Complaints

       Charvat argues that the ALJ failed to adequately analyze the factors set out in SSR 16-3p

when evaluating her subjective symptom complaints. ECF Doc. 15 at 15-17. She also asserts

that substantial evidence didn’t support the ALJ’s finding that her subjective complaints were

inconsistent with evidence that she was regularly described as “well” and had only received

routine/conservative treatment. ECF Doc. 15 at 12-15. Charvat contends that the same records

describing her as “well” also demonstrated that she had chronic tension headaches, anxiety, and

neck pain. ECF Doc. 15 at 13-14. And her Botox injections, medicine, acupuncture, physical

therapy, and surgery weren’t routine/conservative treatment. ECF Doc. 15 at 14-15. Charvat

also asserts that the record the ALJ cited for the proposition that she had recovered “nicely” from

surgery didn’t actually discuss her surgery recovery at all, but instead addressed an emergency

room visit following an assault. ECF Doc. 15 at 13. Moreover, she argues that the ALJ’s failure

to adequately discuss contrary evidence or explain how she considered her daily activities and

pain left the ALJ’s conclusion that she could work 8 hours per day for 5 days per week

unsupported. ECF Doc. 15 at 15, 17. The Commissioner disagrees. ECF Doc. 16 at 8-14.

       A claimant’s subjective symptom complaints are among the evidence that an ALJ must

consider in assessing a claimant’s RFC at Step Four. See 20 C.F.R. § 404.1520(e); Blankenship

v. Bowen, 874 F.2d 1116, 1123 (6th Cir. 1989) (“Subjective complaints of pain or other

symptoms may support a claim of disability.”). Generally, an ALJ must explain whether she

finds the claimant’s subjective complaints consistent with objective medical evidence and other



                                                14
   Case: 1:20-cv-01608-TMP Doc #: 17 Filed: 08/17/21 15 of 19. PageID #: 1154




evidence in the record. SSR 16-3p, 2016 SSR LEXIS 4, at *15 (Oct. 25, 2017); Felisky v.

Bowen, 35 F.3d 1027, 1036 (6th Cir. 1994) (The ALJ must clearly explain her reasons for

discounting subjective complaints). In conducting this analysis, the ALJ may consider several

factors, including claimant’s efforts to alleviate her symptoms, the whether any treatment was

effective, and any other factors concerning the claimant’s functional limitations and restrictions.

SSR 16-3p, 2016 SSR LEXIS 4, at *15-19; 20 C.F.R. § 404.1529(c)(3); see also Temples v.

Comm’r of Soc. Sec., 515 F. App’x 460, 462 (6th Cir. 2013) (stating that an ALJ properly

considered a claimant’s ability to perform day-to-day activities in determining whether his

testimony regarding his pain was credible). The regulations don’t require the ALJ to discuss

each factor or each piece of evidence, but only to acknowledge the factors and discuss the

evidence that supports her decision. See Renstrom v. Astrue, 680 F.3d 1057, 1067 (8th Cir.

2012) (“The ALJ is not required to discuss methodically each [factor], so long as he

acknowledged and examined those [factors] before discounting a claimant’s subjective

complaints.” (quotation omitted)); Simons v. Barnhart, 114 F. App’x 727, 733 (6th Cir. 2004)

(“‘[A]n ALJ is not required to discuss all the evidence submitted.’” (quoting Craig v. Apfel, 212

F.3d 433, 436 (8th Cir. 2000)).

       The ALJ applied proper legal standards in evaluating Charvat’s subjective symptom

complaints. 42 U.S.C. § 405(g); Rogers, 486 F.3d at 241. Here, the ALJ complied with the

articulation requirement in SSR 16-3p by explaining that she found Charvat’s subjective

complaints inconsistent with the record as a whole. (Tr. 23-25); SSR 16-3p, 2016 SSR LEXIS 4,

at *15; Felisky, 35 F.3d at 1036. Further, the ALJ didn’t improperly rely on only the objective

medical evidence in evaluating Charvat’s subjective symptom complaints, but evaluated her

complaints based on all the evidence in the longitudinal record. SSR 16-3p, 2016 SSR LEXIS 4,



                                                15
   Case: 1:20-cv-01608-TMP Doc #: 17 Filed: 08/17/21 16 of 19. PageID #: 1155




at *10-11 (indicating that the ALJ should not rely “solely on objective medical evidence” in

evaluating subjective complaints). Reading the ALJ’s decision as a whole, the ALJ considered

Charvat’s complaints of migraines, body aches, and panic attacks in light of: (1) her testimony

that she typically doesn’t leave the house alone and has to grocery shop with a friend, feels

fatigued after taking medication, and has difficulty sleeping due to pain, (Tr. 23); (2) objective

medical and opinion evidence reflecting her functional abilities, (Tr. 24-25); and (3) the different

kinds of treatment she used, their effectiveness, and their side effects, (Tr. 23-24). And, although

the ALJ wasn’t required to specifically discuss each of the regulatory factors in her decision, she

specifically acknowledged that she considered Charvat’s subjective complaints “based on the

requirements of 20 CFR 404.1529 and SSR 16-3p.” (Tr. 23); Renstrom, 680 F.3d at 1067;

Simons, 114 F. App’x at 733.

       Substantial evidence also supported the ALJ’s finding that Charvat’s subjective

complaints were inconsistent with other evidence in the record. 42 U.S.C. § 405(g); Rogers, 486

F.3d at 241. Such evidence includes: (1) treatment notes regularly indicating that Charvat was

“doing well,” oriented, alert, well-nourished, and well-developed notwithstanding her conditions,

(Tr. 359, 362-63, 384, 406, 424-25, 443, 445, 519, 564, 566, 574, 617, 628, 632, 639, 666, 680,

713, 767, 733, 736-37, 743, 748, 772-73, 844, 949, 957, 969, 978, 1033); (2) treatment notes

indicating that Charvat had normal range of motion, normal musculoskeletal function,

cooperative behavior, normal cognition, intact cognitive function, good or fair judgment/insight,

logical thought process, normal memory, and normal mood/affect, (Tr. 359-60, 364, 384, 406,

424-25, 443, 445, 448, 519, 564, 575, 617, 628, 632, 639, 666, 681, 704, 715, 726, 733-34, 743,

748, 767, 772-73, 801-02, 844, 932, 949, 957, 969, 978, 986, 1033); (3) Charvat’s own reporting

that her pain was mild to moderate, and that her medications and Botox injections helped relieve



                                                 16
   Case: 1:20-cv-01608-TMP Doc #: 17 Filed: 08/17/21 17 of 19. PageID #: 1156




her pain, migraines, and anxiety, (Tr. 563, 570, 572, 1023, 1030); (4) notes indicating that

Charvat’s mental health conditions were “stable” with therapy and medication, (Tr. 564-65); and

(5) the state agency consultants’ opinions that Charvat could perform a reduced range of light

work consistent with the ALJ’s ultimate RFC finding, (Tr. 78-82, 96-100). Biestek, 139 S. Ct. at

1154; Jones, 336 F.3d at 476. Here, Charvat’s argument – that substantial evidence didn’t

support the ALJ finding that she had “recovered ‘nicely’ from the surgery and within four weeks

was cleared to return to normal activities (Exhibit 4F/23)” – is unavailing. See ECF Doc. 15 at

13. While Charvat is correct that Exhibit 4F/23 doesn’t say anything about her recovery from

surgery, this appears to only be a typographical error in the ALJ’s citation to Exhibit 3F/23.

Compare (Tr. 425) (Exhibit 4F/23, emergency department notes), with (Tr. 380) (Exhibit 3F/23,

noting that Charvat “had recovered nicely” from her Chiari malformation surgery and was

cleared to return to normal activities within four weeks). And, even if a preponderance of other

evidence in the record could have supported a different finding, this court is not permitted to

second-guess the ALJ’s reasoning when substantial evidence supported it. O’Brien, 819 F.

App’x at 416; Jones, 336 F.3d at 477.

       Accordingly, because the ALJ applied proper legal standards and reached a decision

supported by substantial evidence, the ALJ’s finding that Charvat’s subjective complaints

weren’t consistent with other evidence in the record must be AFFIRMED.

       C.      Step Four: Omission of Absenteeism from RFC

       Next, Charvat argues that the ALJ erred in failing to include in her RFC finding that

Charvat would be absent from work at least 2-3 times per week due to her migraines. ECF Doc.

15 at 18-19. Charvat asserts that the failure to include such a limitation in her RFC violated SSR

96-8p, which requires an ALJ to assess an individual’s ability to perform sustained work (8 hours



                                                17
    Case: 1:20-cv-01608-TMP Doc #: 17 Filed: 08/17/21 18 of 19. PageID #: 1157




per day, 5 days per week or equivalent). ECF Doc. 15 at 18. The Commissioner’s brief doesn’t

address this issue. See generally ECF Doc. 16. 3

        The ALJ must determine a claimant’s RFC by considering all relevant medical and other

evidence. 20 C.F.R. § 404.1520(e). The RFC represents the most that a claimant can do on a

“regularly and continuing basis,” despite her impairments. SSR 96-8p, 1996 SSR LEXIS 5 (July

2, 1996) (“Regular and continuing basis” means 8 hours a day, 5 days a week or equivalent.); see

also Walton v. Astrue, 773 F. Supp. 2d 742, 747 (N.D. Ohio 2011). “In assessing RFC, the

[ALJ] must consider limitations and restrictions imposed by all of an individual’s impairments,

even those that are not ‘severe.’” SSR 96-8p, 1996 SSR LEXIS 5.

        The ALJ applied proper legal standards in assessing Charvat’s RFC. 42 U.S.C. § 405(g);

Rogers, 486 F.3d at 241. In determining what limitations to include in the RFC, the ALJ

complied with the regulations by “consider[ing] all symptoms” and assessing “the intensity,

persistence, and limiting effects” of those symptoms in light of Charvat’s testimony, objective

medical evidence, and opinion evidence. (Tr. 23-25); 20 C.F.R. § 404.1520(e). The ALJ

specifically: (1) addressed Charvat’s testimony and other evidence concerning fatigue, panic

attacks, migraines, and pain, (Tr. 23-25); and (2) explained that the evidence in the record

(including treatment notes reporting normal psychological findings, normal concentration, and

cooperative behavior) demonstrated that she could understand and carry out simple/repetitive

instructions and maintain an ordinary routine in a setting without frequent changes, (Tr. 25).

And that’s all the regulations required. SSR 96-8p, 1996 SSR LEXIS 5.




3
  Although Charvat didn’t include this issue in a separate argument section, her argument made specific
references to relevant facts and law. ECF Doc. 15 at 18-19. Thus, it is not forfeited as perfunctory. But
see McPherson v. Kelsey, 125 F.3d 989, 995-96 (6th Cir. 1997) (Perfunctorily raised arguments are
forfeited.); see also ECF Doc. 16 at 8 n.2 (raising a generalized forfeiture argument).

                                                    18
      Case: 1:20-cv-01608-TMP Doc #: 17 Filed: 08/17/21 19 of 19. PageID #: 1158




         Substantial evidence also supported the ALJ’s decision not to incorporate greater

limitations (such as 2-3 days’ absenteeism per week). 42 U.S.C. § 405(g); Rogers, 486 F.3d at

241. Such evidence includes treatment notes that Charvat: (1) was “doing well,” well-nourished,

and well-developed; (2) had cooperative behavior, normal cognition, intact cognitive function,

logical thought process, normal memory, normal mood/affect, the ability to follow commands,

and good or fair judgment/insight; and (3) notes that medication, therapy, and other treatments

helped her condition stabilize. (Tr. 359-60, 362-64, 384, 406, 424-25, 443, 445, 448, 519, 564-

66, 570, 572, 574-75, 617, 628, 632, 639, 666, 680-81, 704, 713, 715, 726, 733-34, 743, 748,

767, 772-73, 801-02, 844, 932, 949, 957, 969, 978, 1023, 1033); Biestek, 139 S. Ct. at 1154;

Jones, 336 F.3d at 476. And the ALJ’s ultimate RFC was consistent with the state agency

consultants’ medical opinions. (Tr. 78-82, 96-100). Thus, because the ALJ’s ultimate RFC

finding was reasonably drawn from the evidence in the record, it fell within the Commissioner’s

“zone of choice” and cannot be second-guessed by this court. Mullen v. Bowen, 800 F.2d 535,

545 (6th Cir. 1986); see also O’Brien, 819 F. App’x at 416; Jones, 336 F.3d at 477.

         Accordingly, the ALJ’s ultimate RFC finding must be AFFIRMED.

IV.      Conclusion

         Because the ALJ applied proper legal standards and reached a decision supported by

substantial evidence, the Commissioner’s final decision denying Charvat’s application for DIB

must be, and hereby is, AFFIRMED.

IT IS SO ORDERED.

Dated: August 17, 2021
                                                     Thomas M. Parker
                                                     United States Magistrate Judge




                                                19
